¡Weaver, J.
(dissenting). — I fully concur in the dissent expressed by Mr. Justice Deemer. I take issue upon the proposition that this court has ever before directly or indirectly committed itself to the doctrino of the majority opinion. Mo^re than that, but two courts of last resort in this country — the courts of Alabama and Minnesota — have • ever shown any leaning in that direction. In the former case cited by the majority the question is passed upon in a brief dogmatic or perfunctory way without citation of authority. In the latter case the opinion is founded solely upon the manifestly unsound assumption that the rules in question were adopted to prescribe the duty of the motorman to the company alone and not to the public, and their disregard by the motorman would be no evidence of negligence in an action by a third person. The same 'sort of reasoning would exclude the evidence in an action brought by an injured employee, but the majority concede, as do all the cases, that the evidence is admissible in an action of that nature. On the other hand, the Supreme courts of Ohio, Massachusetts, Maryland, Illinois, and Georgia have distinctly held the evidence competent, as is pointed out in the dissent of Deemer, J., and the logical force of the reasoning by which .their views are upheld is in my judgment irresistible. I shall not take the time to discuss the cases, except to say that our own decisions on which the majority seem to rely are not in point upon the question before us. The Burg case was an action by a tres*677passer, and is so foreign to the issue here presented that I can only express my surprise at its citation. In the Hart case the point, although mentioned, was neither involved nor passed upon by the opinion, because it was found that, even if the admission of the evidence was error, it was without prejudice. All the • other cases were actions by employees, and it was held the. admission of the rules in evidence was not erroneous.
The judgment below ought to be reversed, and a new trial ordered.